Citation Nr: 1427168	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1954 to November 1957 and from October 1958 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits currently sought on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that that the Veteran's lung cancer is etiologically related to active military service.  

2.  The evidence does not show that that the Veteran's ischemic heart disease is etiologically related to active military service.

3.  Exposure to herbicides while serving on active duty in Thailand is not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

The Veteran's claims were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA treatment records have been associated with the Veteran's claims file.  The RO also requested any documents showing exposure to herbicides in August 2012, which resulted in a response from the National Personnel Records Center of "no records of exposure to herbicides".  The RO also requested pages from the personnel file "showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S.", which resulted in a response that "all available requested records" mailed.  The Veteran also submitted with his August 2012 FDC additional service records regarding the Veteran's service in Thailand.  These additional records, and the wording quoted above of the RO's request, suggest that the entire personnel folder may not be of record.  However, as discussed below, the critical issue in this case is the Veteran's duties while stationed in Thailand, and as the Veteran's performance reports for that time period are of record, the necessary personnel records have been obtained.  

It is noted that the Veteran submitted medical records showing that he has the claimed disabilities along with a statement that he had enclosed all the evidence or information that would support his claim and that he had no other information or evidence to give to VA in support of his claim.  See July 2012 statement.  In sum, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.        § 3.159(c)(4)(2013).  The Veteran was not afforded a VA examination with respect to his claims and the Board finds that an examination is not warranted.  Given the absence of in-service evidence of manifestations of the disabilities on appeal or such showing within one year of discharge, the absence of reports of symptomatology for many years after separation, and no competent evidence of a possible nexus between service and the disabilities on appeal, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board finds that the competent evidence of record, which includes VA and private treatment records, is sufficient to make a decision on the claims.  Therefore, remand for a VA examination for these issues is not warranted.

As VA has associated relevant records with the Veterans claims file and no examination is required, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

The Veteran seeks entitlement to service connection for lung cancer and IHD, to include as due to exposure to herbicides.  The Veteran has contended that he was exposed to herbicides while stationed in Thailand.  See August 2012 Claim, August 2012 Letter from Dr. S.M., November 2012 Notice of Disagreement (NOD) and March 2014 Form 9.  

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

If a chronic disease, such as IHD or a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  In the case of such a Veteran, service connection for certain diseases, including lung cancer and IHD, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand.  See August 2012 Claim, August 2012 Letter from Dr. S.M., November 2012 NOD and March 2014 Form 9.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or  Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.


Analysis

The medical evidence of record shows that the Veteran has a current diagnosis of lung cancer and IHD.  See March 2014 Letter from Dr. S.M (lung cancer) and IHD Disability Benefits Questionnaire received August 2012 (IHD).  As such, if the Veteran is found to have been exposed to herbicides during military service, presumptive service connection would be warranted.  

In his August 2012 claim, the Veteran indicated that he was seeking entitlement to service connection for lung cancer and IHD "from exposure to Agent Orange while serving in Thailand".  An August 2012 letter from Dr. S.M. noted that the Veteran was in Thailand and reported he had Agent Orange exposure.  On his November 2012 NOD, the Veteran stated that he "was deployed to Takhli, Thailand twice for a total of a year and a half.  Although my military job for that year and a half was working on the F-111 aircraft, I did spend time outside on the base and lived for the year and a half in a "Open-Aired" screened-in hooch.  Every single day that I was stationed in Takhli, Thailand I was exposed to the outside air."  On his March 2014 Form 9, the Veteran stated that he was deployed to Takhli, Thailand twice for a total of a year and a half and that his "military occupation at Takhli was not a 24 hour day job and I was not at my military occupation for a year and a half.  I lived in an "Open-Air" screened-in hooch exposing me to the outside air.  My hooch was not my work place and I traveled the base to get to my work.  I left the base every single weekend to go out into town, which required that I left and entered the base each weekend at the perimeter.  With the size of Takhli AFB, wind could have blown Agent Orange to any part of the base."  

The Veteran's personnel records, specifically his performance reports, confirm that the Veteran did serve at Takhli Royal Thai Air Force Base (RTAFB).  While the Veteran indicates that he served in Thailand for one and a half years, the performance reports reflect Takhli RTAFB was the Veteran's "organization, location, and command" for the period of July 1973 to April 1974.  An earlier performance report for the period October 1972 to July 1973, with a different "organization, location, and command" than Takhli RTAFB, makes reference to the Veteran working at Takhli RTAFB.  As will be discussed further below, the critical determination is whether the Veteran served near the RTAFB perimeter.  As such, the Board will also examine the performance report for the period from October 1972 to July 1973, and since it references the Veteran working at Takhli RTAFB, will assume that the Veteran was also stationed at Takhli RTAFB for at least some of that time period and that the performance report reflects his duties while stationed at Takhli RTAFB.

As discussed above, under the procedures outlined in the M21-1MR, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or  Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As indicated above, there is evidence that the Veteran served at Takhli RTAFB during the Vietnam Era.  There is no evidence of record, and the Veteran has not contended, that he worked as a security policeman, security patrol dog handler or member of the security police squadron while at Takhli RTAFB.  As such, the critical determination is whether the Veteran otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.  In this regard, the Board will examine the Veteran's MOS and performance reports to determine whether he served near the RTAFB perimeter.     

On the Veteran's DD 214 with the dates of service of October 1969 to October 1975, which encompass the Veteran's service in Thailand, the primary MOS is listed as Avionics Aerospace Ground Equipment Technician, with an accompanying civilian occupation of Electronic Technician.  Preceding the primary MOS is "U32670", which is also listed under the "duties" section of the Veteran's performance reports discussed further below.  The secondary MOS is listed as Special Electronic Technician, with an accompanying civilian occupation of Instrument Repairman Foreman.  

For the performance report for the period of October 1972 to July 1973, the Veteran's "current duty" stated "AVION AGE TECH: Inspects, troubleshoots, repairs, services, modifies, installs, calibrates and certifies Category II avionics aerospace ground equipment, including, but not limited to: Computer, Video, Electronic Countermeasures and Modules automatic test stations; HF, CADC, Infrared, Flight Control manual test stations, Central Data Processor Controller Computer and associated perfphial [sic] equipment and supervises avionics aerospace ground equipment activities".  The "facts and specific achievements" section states, in part, that the Veteran "was a key figure in solving the problems encountered in setting up the test stations at Takhli Air Base, Thailand, during Constant Guard V.  His concern for maximum utilization of available materials and personnel are exemplified by the fact that the test stations were in place and operational within 18 hours after arrival at the deployment site.  During the initial operational requirements, [the Veteran] elected to be responsible for the primary maintenance coverage required by the computer and the video test stations.  A significant accomplishment involved his repair action on a computer test station that had been inoperative for at least 10 hours.  By application of his vast knowledge of troubleshooting techniques, coupled with his finite understanding of the test station circuitry, he was able to bring the test station "on line" within three hours.  He has provided invaluable assistance to many problems encountered and as a result has greatly enhanced the maintenance capability of this shop."  The initial indorsing official stated that the Veteran "is a highly qualified and effective technician".    

For the performance report for the period of July 1973 to October 1973, the Veteran's "current duty" stated "Avionics Aerospace Ground Equipment Technician: Analyzes and isolates malfunctions in all Avionics Aerospace Ground Equipment in direct support of the F-111 Avionics Systems.  Certifies, inspects, evaluates calibrates, modifies, repairs, and overhauls all Avionics Aerospace Ground Equipment; including, but not limited to, the following: Automatic and Semi-Automatic Systems; Central data Processor-Controller; Penetration Aids, Electronic Counter Measures; Radar Homing and Warning; and Computer Test Stations.  Supervises, evaluates and provides on-the-job training for assigned Avionics Aerospace Ground Equipment personnel."  The "facts and specific achievements" section states, in part, that the Veteran had "vast knowledge of the peculiar avionics AGE equipment utilized in testing and repair of F-111 Avionics Components" and "[h]is supervisor ability is unquestioned, he constantly demands and receives quality maintenance from his workers.  This evidenced during the early stages of his deployment to Southeast Asia in support of Constant Guard V.  The leadership he displayed during this time frame was an inspiration to this subordinates, enabling them to overcome great obstacles incurred during maintenance of the highly sophisticated Avionics AGE equipment.  He was highly instrumental in his section becoming operational within 30 hours after its arrival at the deployment sight".  The initial indorsing official stated that the Veteran "possesses an outstanding technical knowledge".

For the performance report for the period of October 1973 to April 1974, the Veteran's "current duty" is substantively the same as for the performance report of the previous period (July 1973 to October 1973).  The "facts and specific achievements" section states, in part, that the Veteran "has proven himself to be an outstanding F-111A Avionics AGE Technician and shift supervisor.  During this reporting period, [the Veteran] was instrumental in solving highly technical malfunctions involving the various LRU's, test stations and the CENPAC Computer System...[the Veteran] was instrumental in reprograming of the CENPAC Computer tapes in which both the modified and unmodified LRU Computers could be bench checked.  On another occasion, he was responsible for the timely repair of the 6802 Video Test Station.  A large maintenance backlog of LRU's required immediate repair action to be taken.  By using proper management procedures, he directed the maintenance team in returning the station to operational readiness status.  [The Veteran] is well versed in the operation and repair of all F-111 AGERD Test Station and possess a outstanding management background of maintenance and supply procedures."  The initial indorsing official stated that "[w]ithout [the Veteran's] technical and managerial background the high in-commission rate of the test stations would not be possible."       

Reviewing the evidence of record, the Board finds that the Veteran did not have duties on or near the base perimeter of the Takhli RTAFB and thus herbicide exposure is not conceded on a direct or facts-found basis.  The Board has considered performance evaluation reports and other credible evidence of record, including the Veteran's statements.  While the Veteran was stationed at the Takhli RTAFB, the Veteran's active service duties did not include the type of service which required working on or near the perimeter of the base.  The Veteran's primary MOS of Avionics Aerospace Ground Equipment Technician and secondary MOS of Special Electronics Technician, along with the performance reports discussed in detail above, do not show that the Veteran was near the air base perimeter during the course of his active service duties.  With respect to the Veteran's statements on the March 2014 Form 9, he stated that he "traveled the base to get to my work", but does not state that such travel was near the perimeter of the base.  On the March 2014 Form 9, the Veteran also stated that he "left the base every single weekend to go out into town, which required that I left and entered the base each weekend at the perimeter".  The Veteran is competent to state that he left the base every weekend and the Board finds this statement to be credible.  However, even if the Veteran left the Takhli RTAFB every weekend and crossed and entered at the perimeter of the base, this does not involve duties which placed him on or near the perimeter.  Accordingly, this is not the type of exposure anticipated by the M21-1MR.  Under the M21-1MR, duties for which herbicide exposure may be conceded include security policeman, security patrol dog handler, or member of the security police squadron or those who otherwise served near the air base perimeter as shown by evidence of daily work, performance evaluation reports or other credible evidence.  The M21-1MR did not discuss or note any concession of exposure for service personnel who merely crossed the perimeter of the base.  The Board reasons that if merely crossing the perimeter is all that is required in order to concede herbicide exposure, then the M21-1MR would not have made any distinction among the service personnel who served in Thailand during the Vietnam era, as presumably a large number of the service personnel would have crossed the perimeter at one time or another.

With respect to the Veteran's other statements found in the March 2014 Form 9 and November 2012 NOD regarding being exposed to the outside air and that the "wind could have blown Agent Orange to any part of the base", as discussed above, under the procedures of the M21-1MR, exposure to herbicides in Thailand is conceded on the basis of service at a RTAFB during the Vietnam Era and service as a security policeman, security patrol dog handler, member of the security police squadron, or service otherwise near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.  The Veteran's referenced statements do not relate to the criteria outlined in the M21-1MR.  Moreover, the Veteran indicated only that that the wind "could" have blown Agent Orange, which is speculative in nature.

Based on the evidence of record, the Board finds that herbicide exposure on a direct or facts-found basis is not conceded in this case.  

Under the M21-1MR, if herbicide exposure is not conceded on a direct or facts-found basis, the next step lists for a copy of Compensation Services "Memorandum for the Record" to be placed in the claims file, which was accomplished.  This memo states that the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964, on the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Moreover, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force stated that other than these referenced tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There were records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14-17 October 1966, which involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  

The next step is to "[a]sk the Veteran for the approximate dates, location, and nature of the alleged exposure".  While the Board acknowledges that the Veteran was not specifically asked about his alleged herbicide exposure, on his March 2014 Form 9 and November 2012 NOD, the Veteran provided the approximate dates, location and nature of his alleged herbicide exposure.  The remaining steps in the M21-1MR reference sending a request to the JSRRC coordinator for a formal finding regarding herbicide exposure.  An October 2012 formal finding from JSRRC coordinator stated that herbicide exposure due to Thailand service is not conceded.  This formal finding referenced the Veteran's July 1973 to April 1974 service in Thailand and his MOS of Avionics Aerospace Ground Equipment Technician and stated that the Veteran did not serve "in a military occupation that we concede exposure for Air Force personnel".   As noted above, the Board considered that the Veteran was also stationed at the Takhli RTAFB for at least some time during the period October 1972 to July 1973.  However, the Veteran's "current duty" for that time period was listed on his performance report as "AVION AGE TECH", which presumably was an abbreviation for the primary MOS of Avionics Aerospace Ground Equipment Technician listed on the Veteran's DD 214 for the period October 1969 to October 1975 and which was the same "current duty" listed on the Veteran's performance reports for July 1973 to April 1974.  As such, even though the October 2012 formal finding from the JSRRC coordinator only referenced the Veteran's July 1973 to April 1974 service, because the Veteran's MOS was the same for the earlier October 1972 to July 1973 period, remand is not required for another formal finding by the JSRRC coordinator.  Similarly, the Board acknowledges that under the M21-1MR information from the Veteran regarding his alleged herbicide exposure is supposed to be obtained prior to sending the case to the JSRRC.  In this case, as discussed above, the Veteran provided the information regarding his alleged herbicide exposure in his March 2014 Form 9 and November 2012 NOD, which were received subsequent to the October 2012 JSRRC coordinator's formal finding of record.  The Veteran's statements did not relate to specific exposure to herbicides, but were general in nature to his time spent outside on the base, traveling the base and leaving and entering the base perimeter.  As such, JSRRC would not have sufficient information to verify herbicide exposure and remand is not required for another formal finding.  Moreover, a remand for the AOJ to request that the Veteran again provide information concerning his exposure is not warranted as he has already provided such information.

In sum, while the Veteran served at the Takhli RTAFB during the Vietnam Era, because he did not serve on or "otherwise near the air base perimeter" of the Takhli RTAFB, herbicide exposure on a direct or facts-found basis is not conceded and therefore entitlement to service connection is not warranted for lung cancer and IHD on the basis of herbicide exposure.
     
In addition, the Veteran has not contended, and the evidence of record does not support, that entitlement to service-connection for lung cancer and IHD is warranted under any other theory.  The Board notes that if, as in this case, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure, service connection can still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's service treatment records reflect no complaints of, treatment for, or diagnosis related to lung cancer or IHD while in service or any symptoms reasonably attributed thereto.  The Veteran's July 1975 retirement examination was silent as to any defects relating to the lungs or heart and on the accompanying Report of Medical History, the Veteran did not note any lung or heart problems.  An accompanying electrocardiographic record stated "[e]arly repolarization.  Within normal limits."  

A private treatment record shows that the Veteran was hospitalized for an acute myocardial infarction in March-April 1984 and the IHD Disability Benefits Questionnaire received in August 2012 listed the diagnosis date for coronary artery disease as 1999.  An August 2012 letter from Dr. S.M. references the Veteran having lung cancer in 2006 that was in remission until May 2012 when a malignancy was found.  As such, the Veteran was not diagnosed with lung cancer and IHD until many years after service.  Beyond the Veteran's contention regarding herbicide exposure, there is no evidence that links the Veteran's lung cancer or IHD to his active service.  In an August 2012 letter, Dr. S.M. noted that the Veteran was in Thailand and reported exposure to Agent Orange, but does not offer anything further.  While there is evidence of a present disability (lung cancer and IHD), there is no evidence of an in-service incurrence and no nexus between the present disability and service and therefore service connection is not warranted on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  Further, IHD and lung cancer were not diagnosed until well more than one year after the Veteran separated from service in October 1975 and therefore service connection for IHD and lung cancer is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, there is no evidence showing a continuity of symptomatology since service for IHD and lung cancer and therefore service connection for IHD and lung cancer is also not warranted on this basis.  See 38 C.F.R. § 3.303(b) (2013).  

In summary, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for lung cancer and IHD, and as such, the claims must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).  


ORDER


Entitlement to service connection for lung cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.    



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


